SEC File No.000-52991 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB Annual report under section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2008. Commission file number: 0001411879 NORTH HORIZON, INC. (Name of Small Business Issuer in its charter) NEVADA State or other jurisdiction of Incorporation or organization. 87-0324697 I.R.S. Employer Identification No. 2290 East 4500 South, Suite 130 Salt Lake City, Utah 84117 (Address of principal executive offices) (Zip code) Issuer’s telephone number: (801)278-9925 Securities registered under Section 12(b) of the Act: None. Name of Each exchange on which registered: None. Securities registered under Section 12 (g) of the Act: Common Stock(Title of class). Check whether the issuer is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.o Note: Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those sections. Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1)& (2)Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes xNoo State the aggregate market value of the voting and non-voting common stock held by non-affiliates computed by reference to the price at which the common stock was last sold, or the average bid and asked price of such common stock, as of the last business day of the Registrant's most recently completed second quarter.Nil. Our shares of common stock were not trading during 2008 APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court.N/AYes G NoG. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. As of December 31, 2008, the Registrant had issued and outstanding 13,251,250 shares of common stock. DOCUMENTS INCORPORATED BY REFERENCE. See Item PART I FORWARD LOOKING STATEMENTS In this Annual Report, references to "North Horizon, Inc.," "North Horizon," the "Company,""we," "us," "our," and words of similar import and meaning refer to North Horizon, Inc., the Registrant. Item 1.
